Exhibit 10.4

 

FORM OF

DIGITALGLOBE, INC.
2007 EMPLOYEE STOCK OPTION PLAN

 

--------------------------------------------------------------------------------

 

Performance Share Unit Award Agreement

 

--------------------------------------------------------------------------------

 

You are hereby awarded the following grant of performance share units (the
“PSUs”) with respect to the common stock of DigitalGlobe, Inc. (the “Company”),
subject to the terms and conditions set forth in this Performance Share Unit
Award Agreement (the “Award Agreement”) and in the DigitalGlobe, Inc. 2007
Employee Stock Option Plan (the “Plan”). You should carefully review these
documents, and consult with your personal financial advisor, before accepting
this award. This Award is conditioned on your electronic execution of this Award
Agreement.

 

By accepting this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below.  In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors or any Committee appointed by the Board of
Directors (the “Committee”) to administer the Plan, and shall (in the absence of
material and manifest bad faith or fraud) be final, conclusive and binding on
all parties, including you and your successors in interest.  Terms that begin
with initial capital letters have the special meanings set forth in the Plan or
in this Award Agreement (unless the context indicates otherwise).

 

1.                                      Specific Terms.  This Award shall have,
and be interpreted according to, the following terms, subject to the provisions
of the Plan in all instances:

 

Grantee’s ID#:

 

Grantee’s Name:

 

Award Number:

 

Award Type: Performance Stock Unit

 

Award Date:

 

Shares Granted:

 

Vesting Date:

 

Metric: In addition to the vesting requirement set forth in Section 2 below,
vesting of this award is subject to achievement of the performance
condition(s) set forth on Exhibit A hereto.

 

Maximum Number of Shares Issuable:

 

2.                                      Termination of Continuous Service. 
Subject to Section 4.B., if your Continuous Service with the Company terminates
for any reason prior to a Vesting Date, this Award shall terminate, all unvested
RSUs shall be forfeited without the transfer of any Shares to you, and you shall
have no further rights with respect to the unvested RSUs.

 

1

--------------------------------------------------------------------------------


 

3.                                      Settlement of RSUs.  RSUs that vest
pursuant to Section 1 (“Vested RSUs”) shall be settled by the delivery to you or
a designated brokerage firm of one Share per Vested RSU as soon as practicable
following the applicable Vesting Date and your satisfaction of applicable tax
withholding requirements.

 

4.                                      Change in Control.  If there is a Change
in Control, notwithstanding any other provision of this Award Agreement or of
any employment, severance protection or other agreement, all unvested RSUs shall
be treated as follows:

 

A.                                    If the RSUs are not continued, assumed or
substituted by your employer (or an Affiliate of such employer) that engages you
immediately following the Change in Control, the RSUs shall fully vest upon the
occurrence of the Change in Control.  For each such RSU, you shall receive the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Shares for each Share held on the effective
date of the Change in Control.

 

B.                                    If the RSUs are continued, assumed or
substituted  by your employer (or an Affiliate of such employer) that engages
you immediately following the Change in Control, the RSUs shall continue to vest
on the applicable Vesting Date(s), subject to your continued employment through
the applicable Vesting Date; provided, however, that if (i) your employment is
terminated other than for Cause, or (ii) you are subject to an employment or
severance protection agreement that provides severance benefits in the result
you resign for Good Reason and you resign for Good Reason, in either case within
twelve months (except to the extent otherwise specified in your employment,
severance protection or other agreement) following the Change in Control, the
RSUs shall fully vest upon such termination or resignation and shall be settled
as promptly as practicable following such termination.  “Good Reason” shall have
the meaning specified in your unexpired employment agreement or severance
protection agreement, if any.

 

For purposes hereof, the unvested RSUs shall be considered “assumed” if,
following the Change in Control, the unvested RSUs confer the right to receive,
for each Share subject to the unvested RSUs immediately prior to the Change in
Control, (i) the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the Change in Control, or (ii) common stock
of the successor to the Company of substantially equivalent economic value to
the consideration received in the Change in Control by holders of Shares for
each Share held on the effective date of the Change in Control (as determined by
the Committee in its discretion).  The unvested RSUs will be considered
“substituted for” if the successor or acquirer replaces the unvested RSUs with
equity awards of substantially equivalent economic value measured as of the date
the Change in Control occurs (as determined by the Committee in its sole
discretion).

 

In all events, any action under this Section 4 shall comply with the applicable
requirements of Section 409A of the Code (such that, for the avoidance of doubt,
no action shall be taken by the Committee pursuant to this Section 4 that would
violate the requirements of Section 409A of the Code).

 

2

--------------------------------------------------------------------------------


 

5.                                      Rights as Shareholder.  You shall have
no right to receive dividends or vote Shares until the Shares are delivered to
you in settlement of Vested RSUs.

 

6.                                      Restrictions on Transfer. Without the
prior written consent of the Committee, this Award Agreement and the RSUs may
not be sold, pledged, hypothecated, disposed of or otherwise transferred, except
that Shares may be transferred in accordance with applicable law following
settlement of the RSUs.  If the Committee permits any transfer of this Award
Agreement and the RSUs, any transferee shall succeed and be subject to all of
the terms of this Award Agreement and the Plan.

 

7.                                      Taxes.  By accepting  this Award
Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise with respect to the grant, vesting or
settlement of the RSUs, and that neither the Company nor the Committee shall
have any obligation whatsoever to pay such taxes; provided that the Company’s
obligation to withhold taxes with respect to the issuance of the Shares shall be
satisfied by any method acceptable to the Committee (including withholding of
Shares, but only up to the minimum legally-required tax withholdings). In the
event that any payment or benefit received or to be received by you pursuant to
the Plan or otherwise (collectively, the “Payments”) would result in a
“parachute payment” as described in Section 280G of the Code (or any successor
provision), notwithstanding the other provisions of this Award Agreement, the
Plan, or any other agreement or arrangement (but subject to any contrary
provisions of any separate unexpired employment or other agreement between you
and the Company), such Payments shall not, in the aggregate, exceed the maximum
amount that may be paid to you without triggering golden parachute penalties
under Section 280G and related provisions of the Code, as determined in good
faith by the Company’s independent auditors. If any benefits must be cut back to
avoid triggering such penalties, they shall be cut back in the priority order
designated by the Company. If an amount in excess of the limit set forth in this
Section 7 is paid to you, you shall repay the excess amount to the Company on
demand, with interest at the rate provided for in Code Section 1274(b)(2)(B) (or
any successor provision). The Company and you agree to cooperate with each other
in connection with any administrative or judicial proceedings concerning the
existence or amount of golden parachute penalties. The foregoing reduction,
however, shall only apply if it increases the net amount you would realize from
Payments, after payment of income and excise taxes on such Payments.

 

8.                                      Notices.  Any notice or communication
required or permitted by any provision of this Award Agreement to be given to
you  shall be in writing and generally shall be delivered electronically,
personally, or by certified mail, return receipt requested, addressed to you at
the last address that the Company had for you on its records.  Any notice or
communication required or permitted by any provision of this Award Agreement to
be given by you must be in writing and delivered personally or by certified
mail, return receipt requested, addressed to the Company’s Stock Plan Manager at
its corporate headquarters.  Each party may, from time to time, by notice to the
other party hereto, specify a new e-mail or address for delivery of notices
relating to this Award Agreement.  Any such notice shall be deemed to be given
as of the date such notice is electronically or personally delivered or properly
mailed.

 

9.                                      Binding Effect.  Except as otherwise
provided in this Award Agreement or in the Plan, every covenant, term, and
provision of this Award Agreement shall be binding upon and inure to

 

3

--------------------------------------------------------------------------------


 

the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees, and assigns.

 

10.                               Modifications.  This Award Agreement may be
modified or amended at any time, in accordance with Section 14 of the Plan and
provided that you must consent in writing to any modification that adversely and
materially affects your rights or obligations under this Award Agreement (with
such an effect being presumed to arise from a modification that would trigger a
violation of Section 409A of the Code).  Notwithstanding the foregoing, the
Committee may, however, take any action permitted by Section 12 of the Plan
without your written consent.

 

11.                               Headings.  Section and other headings
contained in this Award Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope or intent of this
Award Agreement or any provision hereof.

 

12.                               Severability.  Every provision of this Award
Agreement and of the Plan is intended to be severable.  If any term hereof is
illegal or invalid for any reason, such illegality or invalidity shall not
affect the validity or legality of the remaining terms of this Award Agreement.

 

13.                               Plan Governs.  By accepting this Award
Agreement, you acknowledge that you have received a copy of the Plan and that
your Award Agreement is subject to all the provisions contained in the Plan, the
provisions of which are made a part of this Award Agreement and your Award is
subject to all interpretations, amendments, rules and regulations which from
time to time may be promulgated and adopted pursuant to the Plan.  In the event
of a conflict between the provisions of this Award Agreement and those of the
Plan, the provisions of the Plan shall control.

 

14.                               Investment Purposes. By accepting this Award
Agreement, you represent and warrant that any Shares issued to you will be held
for investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

 

15.                               Not a Contract of Employment.  By accepting
this Award Agreement you acknowledge and agree that (i) any person who is
terminated before full vesting of an award, such as the one granted to you by
this Award Agreement, could claim that he or she was terminated to preclude
vesting; (ii) you promise never to make such a claim; (iii) nothing in this
Award Agreement or the Plan confers on you any right to continue an employment,
service or consulting relationship with the Company, nor shall it affect in any
way your right or the Company’s right to terminate your employment, service, or
consulting relationship at any time, with or without Cause; (iv) unless you have
a written agreement signed by the Company’s President providing otherwise, you
are an at-will employee who may be terminated at any time and for any or no
reason; and (v) the Company would not have granted this Award to you but for
these acknowledgments and agreements.

 

16.                               Long-term Consideration for Award. By
accepting this Award Agreement you acknowledge the terms and conditions set
forth in Section 24 of the Plan and that such terms are hereby incorporated by
reference and made an integral part of this Award Agreement.  An invalidation of
all or part of Section 24 of the Plan, or your commencement of litigation to
invalidate, modify, or alter the terms and conditions set forth in this
Section 16 or Section 24 of

 

4

--------------------------------------------------------------------------------


 

the Plan, shall cause this Award to become null, void, and unenforceable.  You
further acknowledge and agree that the terms and conditions of this Section 16
and Section 24 of the Plan shall survive both (i) the termination of your
Continuous Service for any reason, and (ii) the termination of the Plan, for any
reason.  You acknowledge and agree that the grant of RSUs in this Award
Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if you either violate the terms of this Section 16 or
Section 24 of the Plan or succeed for any reason in invalidating any part of it
(it being understood that the invalidity of any term hereof would result in a
failure of consideration for the Award):

 

(i)                                     declaration that the Award is null and
void and of no further force or effect;

 

(ii)                                  recapture of any cash paid or Shares
issued to you, or any designee or beneficiary of you, pursuant to the Award;

 

(iii)                               recapture of the proceeds, plus reasonable
interest, with respect to any Shares that are both issued pursuant to this Award
and sold or otherwise disposed of by you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable
relief.  You acknowledge and agree that your adherence to the foregoing
requirements will not prevent you from engaging in your chosen occupation and
earning a satisfactory livelihood following the termination of your employment
with the Company

 

17.                               Electronic Delivery.  You hereby consent to
the delivery of information (including, without limitation, information required
to be delivered to you pursuant to applicable securities laws) regarding the
Company, the Plan, and the Shares via Company web site, email or other means of
electronic delivery.

 

18.                               Governing Law.  The laws of the State of
Colorado, to the extent not preempted by United States federal law, shall govern
the validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance-Based Vesting Requirements

 

Performance Period:

 

Performance Criteria:

 

6

--------------------------------------------------------------------------------